Citation Nr: 0512733	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  98-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


What evaluation is warranted from August 25, 1997, for right 
leg varicose veins?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969, from April 1984 to December 1985, and from 
December 1990 to July 1991.  The veteran also had periods of 
service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted entitlement 
to service connection for right leg varicose veins and 
assigned a 10 percent rating effective from August 25, 1997.  
In a July 1998 rating decision, the RO granted a 20 percent 
rating effective from August 25, 1997.  In January 2000, and 
again in October 2000, the Board remanded this issue for 
further development.  In an April 2003 rating decision, the 
RO granted a 40 percent rating effective from September 18, 
2002.  In April 2004, the Board remanded the veteran's appeal 
for further evidentiary development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.


FINDINGS OF FACT

1.  Between August 25, 1997 and January 11, 1998, right leg 
varicose veins were not manifested by evidence of severe 
impairment involving superficial veins above and below the 
knee with involvement of the long saphenous vein, ranging 
over two centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, and no 
involvement of the deep circulation. 

2.  Between January 12, 1998 and September 17, 2002, right 
leg varicose veins were not manifested by persistent edema 
and stasis pigmentation or eczema.

3.  Since September 18, 2002, right leg varicose veins have 
not been manifested by persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.


CONCLUSIONS OF LAW

1.  Between August 25, 1997 and September 17, 2002 right leg 
varicose veins did not meet the schedular criteria for an 
evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1996); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.104, Diagnostic Codes 7120 (2002).

2.  Since September 18, 2002, the schedular criteria for an 
evaluation in excess of 40 percent for right leg varicose 
veins have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1996); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic 
Codes 7120 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In February 2000, November 2000, March 2002, August 2003, and 
April 2004 letters, as well as the January 2000, October 
2000, and April 2004 Board remands, VA notified the claimant 
that he was responsible to support his claim with appropriate 
evidence.  The documents also informed the veteran that VA 
would attempt to obtain all relevant evidence in the custody 
of any VA or private facility he identified.  They more 
contemporaneous of these documents also advised him that it 
was his responsibility to either send medical treatment 
records from his private physicians regarding treatment for 
his disability, or to provide a properly executed release so 
that VA could request the records for him.  

Starting in August 2003, the veteran was advised of the VCAA.  
In the letters, the Board remands, the November 1997 rating 
decision, the March 1998 statement of the case, and the 
November 1998, June 2000, July 2002, September 2003, and 
January 2005 supplemental statements of the case, the veteran 
was notified of the laws and regulations governing his claim.  
The March 1998 statement of the case notified the veteran of 
the old and new criteria for rating varicose veins.  

Therefore, the duty to notify the appellant of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this case, VA asked the veteran on a number of occasions 
(see e.g., the April 2004 letter) if there was any 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  If the 
evidence was held by a private physician, the veteran was to 
provide authorizations so that VA could obtain that evidence.  
Thereafter the veteran reported that he was treated at the 
Dorn and Columbia VA medical centers and the appellant and/or 
VA thereafter obtained and associated these records with the 
claims file.  Moreover, the RO afforded the veteran VA 
examinations in September 1997, May 2000, and February 2001 
to obtain medical opinion evidence as to the current severity 
of his service-connected disability.  

While veteran reported and/or the record shows that the 
claimant also received treatment from Mercy Hospital, 
Moncrief Army Community Hospital, and Dr. Irene Richardson, 
complete treatment records from these locations do not appear 
in the claims file.  In this regard, the Board notes that the 
veteran failed to reply to VA's April 2004 request for 
authorizations to obtain his treatment records from these 
non-VA locations.  The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the necessary 
evidence.  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).  
Hence, the Board finds that adjudication of this claim may go 
forward without VA making yet another attempt to obtain these 
records.

The appellant was advised of what evidence VA had requested, 
received, and what evidence was not received in the above 
letters and Board remands as well as the March 1998 statement 
of the case, and the November 1998, June 2000, July 2002, 
September 2003, and January 2005 supplemental statements of 
the case.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The Board finds no evidence of harm to the appellant because 
VA failed to provide adequate VCAA notice until after the 
November 1997 rating decision.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this respect, the appellant was 
given numerous opportunities to submit evidence after the RO 
notified him of what evidence was necessary to substantiate 
his claim and additional VA treatment records as well as 
another VA examination was obtained after that notice.  
Hence, the Board finds that the appellant was not prejudiced 
by VA's failure to issue the adequate VCAA notice until after 
the November 1997 rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

It is contended that the veteran experiences increased 
symptomatology due to his varicose veins that warrants an 
increased rating.  It is requested that the veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A November 1997 rating decision granted entitlement to 
service connection for right leg varicose veins and assigned 
a 10 percent rating, effective from August 25, 1997, under 
38 C.F.R. § 4.104, Diagnostic Code 7120.  A July 1998 rating 
decision granted a 20 percent rating effective from 
August 25, 1997.  Finally, an April 2003 rating decision, 
assigned a 40 percent rating effective from September 18, 
2002.  

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating diseases under 38 C.F.R. 
§ 4.104, including varicose veins.  Cf 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1996) with 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2004).  The new rating criteria for 
rating varicose veins became effective January 12, 1998.  Id.

Given the change in law, VA may only apply the old rating 
criteria for rating varicose veins to the pre-January 12, 
1998, time period and the new rating criteria for rating 
varicose veins to the term beginning on January 12, 1998.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, 
given the effective dates assigned the 20 and 40 percent 
ratings for the veteran's varicose veins, the Board's 
analysis of this appeal must consider three distinct time 
periods - since August 25, 1997, under the old rating 
criteria; since January 12, 1998, under the new rating 
criteria; and since September 18, 2002, under the new rating 
criteria.

Since August 25, 1997

During this time period a veteran was entitled to a 40 
percent rating for right leg varicose veins if there was 
evidence of severe impairment involving superficial veins 
above and below the knee with involvement of the long 
saphenous vein, ranging over two centimeters in diameter, 
marked distortion and sacculation, with edema and episodes of 
ulceration, and no involvement of the deep circulation.  
38 C.F.R. § 4.104 (1996).

A review of the VA treatment records during this time period 
reveals a December 1997 finding of superficial varicose veins 
in December 1997.  Support hose were recommended.

At the veteran's September 1997 VA examination, he complained 
that his varicose veins caused significant pain when standing 
for long periods of time.  On examination of the right leg 
below the knee were varicose veins that were greater than one 
centimeter (cm) in diameter.  At the right medial thigh was a 
varicose vein that was greater than 1.5 cm in diameter.  

Therefore, while he had above and below the knee varicose 
veins in his right leg, because they were not over 2 cm in 
diameter, and since the record does not show that varicose 
veins ever caused marked distortion and sacculation with 
edema and episodes of ulceration, the veteran did not meet 
the criteria for a rating in excess of 20 percent under the 
old regulation.  38 C.F.R. § 4.104 (1996).  In light of the 
foregoing, the Board finds that an increased evaluation is 
not in order.

Since January 12, 1998

During this time period a veteran was entitled to a 40 
percent rating for right leg varicose veins if they were 
manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  38 C.F.R. 
§ 4.104 (2004).

In this regard, VA treatment records show the veteran 
complaints and/or treatment for varicose vein pain in the 
lower extremities on a number of occasions.  See e.g. VA 
treatment records dated in February 1998, June 1999, March 
2002, and May 2002.  They also show that the veteran was 
prescribed and wore prescriptions hose.  Id.

At the May 2000 VA examination, the veteran complained of 
occasional stinging and cramping in the areas of the varicose 
veins.  The veteran wore below-the-knee compression 
stockings.  The veteran also reported that the stockings, and 
raising his legs, relived his pain.  On examination, the 
right leg had noticeable varicose veins.  As to the lower 
leg, he had varicose veins anteriorly and posteriorly.  There 
was no evidence of induration, tenderness, or erythema.  
Moreover, the veteran denied ever having had a problem with 
bleeding or ulcerations.  As to the upper leg, the medial 
thigh had a very large collection of varicose veins.  The 
veteran had mild edema in the lower extremities.  The 
examiner opined that, "[u]sing the current criteria, this 
patient has persistent edema with improvement, but not 
complete resolution with elevation of the extremity.  No 
stasis pigmentation is noted.  No ulcerations are noted." 

Likewise, at the February 2001 VA examination, the examiner 
opined that

using the new criteria, this patient has 
intermittent edema of the right lower 
extremity with aching and fatigue after 
prolonged standing or walking.  His 
symptoms are relieved with elevation of 
the extremity or to some degree with 
compression hose.  Compression hosiery 
does not relieve his symptoms totally.

In a memorandum from the Chief General Surgery Services at 
Moncrief Army Community Hospital, received by VA in April 
2002, it was opined as follows:

I have examined [the veteran] and the 
status of the venous disease has become 
wors(e) since his last evaluation.  He 
now complains of persistent pain and 
edema in his right lower extremity.  The 
varicosities involve the entire greater 
saphenous vein with wors(e) disease below 
the knee.  The varicosity at the mid 
thigh level has increased in size to over 
2 cm.  He also begun to show signs of 
brawny induration of his right ankle 
indicating a change in his venous stasis 
disease.  There is no evidence of venous 
stasis ulcer at this time.  

In this case, the veteran's VA treatment records showed 
complaints of pain, VA examiners noted visible right leg 
varicose veins, upper and lower, with mild edema.  A Moncrief 
Army Community Hospital physician noted both an increase in 
size of the varicose veins and induration of his right ankle.  
It was also opined that compression hosiery did not totally 
relieve his symptoms.  However, the record is negative for 
any evidence of stasis pigmentation or eczema as is required 
for an increased rating.  Therefore, he does not meet the 
criteria for a 40 percent evaluation during this time period.  
38 C.F.R. § 4.104 (2004).  In light of the foregoing, the 
Board finds that an increased evaluation is not in order.

Since September 18, 2002

During this time period, a veteran is entitled to a 60 
percent rating for right leg varicose veins if they are 
manifested by persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration (60 
percent).  38 C.F.R. § 4.104 (2004).

In a September 18, 2002 memorandum from the Chief General 
Surgery Services at Moncrief Army Community Hospital, which 
was virtually a mirror image of his earlier April 2002 
memorandum, it was also opined that his varicose veins 
caused, in addition to the problems outlined previously, 
persistent edema and stasis pigmentation but without 
intermittent ulceration.   Conservative therapy was 
recommended.

A March 2003 VA treatment record notes that the veteran has 
varicose veins without ulcers or inflammation.  Finally, an 
October 2003 VA outpatient treatment record revealed no 
vascular deficiency.  

In this case, a VA treatment record showed the veteran's 
continued treatment for varicose veins and the Moncrief Army 
Community Hospital physician noted persistent edema and 
stasis pigmentation.  However, the record is negative for any 
evidence of persistent ulceration.  In fact, the Moncrief 
Army Community Hospital physician found no evidence of a 
venous statis ulcer.  Therefore, he does not meet the 
criteria for a 60 percent evaluation during this time period.  
38 C.F.R. § 4.104 (2004).  In light of the foregoing, the 
Board finds that an increased evaluation is not in order.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO as well as the claimant's personal 
hearing testimony.  

Initially, the Board notes that the veteran is a nurse.  
However, in Black v. Brown, 10 Vet. App. 279, 284 (1997); 
request denied, 10 Vet. App. 279 (1997); reconsideration 
denied, 11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 
884 (Fed. Cir. 1999), the Court held that a registered 
nurse's opinion regarding the etiology of the veteran's 
disability was not probative medical evidence where the nurse 
was the veteran's wife, she did not have special knowledge 
regarding the veteran's disease process, she had never 
participated in his treatment, and where the record did not 
otherwise contain competent medical opinion evidence as to 
the point she was offering her expert opinion in favor off.  

In the current case, the veteran's opinions as to the 
severity of his service connected varicose veins are also not 
probative because he has a very personnel interest in the 
outcome of his appeal, the record does not show that he has 
special knowledge regarding varicose veins or that he 
participated as a healthcare professional in his treatment.  
Indeed, the objective record does not include another 
qualified medical opinion indicating that the severity of his 
service connected varicose veins are as he states they are. 

As to the representative's statements, while lay witnesses 
are competent to describe experiences and symptoms that 
result therefrom, because laypersons are not trained in the 
field of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the representative's statements addressing the 
severity of the claimant's varicose veins are not probative 
evidence as to the issue on appeal.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Higher evaluations for right leg varicose veins are not 
warranted at any time since August 25, 1997.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


